George, J.
1. “The right of formal arraignment and plea will be conclusively considered as waived, where the defendant goes to trial before the jury, on the merits, and fails, until after verdict, to bring to the attention of the court that he has not been formally called upon to enter a plea to the indictment.” Brown v. State, ante, 619, and cases cited.
2. The evidence in this case, while circumstantial, was sufficient to authorize the conviction of the accused of the offense of hog stealing. The exceptions taken to the charge of the court, so far as approved by the trial court, are without merit, and the verdict, approved by the trial judge, will not be disturbed by this court. Landrum v. Landrum, 145 Ga. 307 (89 S. E. 201).

Judgment affirmed.


Wade, O. J., and Buhe, J., concur.